ACCEPTED
                                                                                                   04-14-00709-CR
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                              3/11/2015 8:10:00 PM
                                                                                                     KEITH HOTTLE
                                                                                                            CLERK

                                       Nos. 04-14-00709-CR

STATE OF TEXAS                                    §          IN THE COURT OF APPEALS
                                                                             FILED IN
                                                                      4th COURT OF APPEALS
VS.                                               §                    SAN ANTONIO,
                                                             FOURTH JUDICIAL           TEXAS
                                                                                DISTRICT
                                                                      3/11/2015 8:10:00 PM
FRANCISCO JAVIER GONZALEZ                         §          BEXAR COUNTY,
                                                                        KEITHTEXAS
                                                                               E. HOTTLE
                                                                              Clerk
                          MOTION FOR EXTENSION OF TIME
                             TO FILE OPENING BRIEF

From the 399th District Court of Bexar County, Texas
Trial Court No. 2011-CR-9697
Hon. Ray J. Olivarri, Judge Presiding

       In accordance with Tex. R. App. P. 10.5(b), the undersigned submits the following:

       Appellant’s brief is due to be filed on Monday, the 16th of March, 2015. The undersigned

requests additional time to prepare and file Appellant’s opening brief. Counsel is still waiting

on the trial court to submit written findings of fact and conclusions of law. Counsel was

informed last week that these findings are being prepared and should be completed soon.

Findings of fact and conclusions of law would assist all parties in this appeal and Counsel would

request additional time to allow the trial court to enter its findings. Counsel has already been

working on Appellant’s brief to insure that it is prepared as expeditiously as possible. Counsel

requests an extension of twenty-one (21) days, to and including Monday, April 6, 2015. This is

Appellant’s second request for an extension.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court grant the requested extension.



                                       Respectfully submitted,

                                       Robert A. Jimenez
                                       De Mott, McChesney, Curtright & Armendariz, LLC.
                                       800 Dolorosa Street, Suite 100
      San Antonio, Texas 78207
      210/354-1844
      210/212-2116 - fax

By:   /s/ Robert A. Jimenez
      SBN: 24059125
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 11th day of March, 2015 a copy of the foregoing “Motion

for Extension of Time to File Appellant’s Opening Brief” has been electronically filed with this

Court, and will be served to the Bexar County District Attorney’s Office on March 12, 2015.



                                            /s/ ROBERT A. JIMENEZ